ORDER
PER CURIAM.
Robert Weinbach and Norman Wein-bach (collectively referred to as “Plaintiffs”) appeal from the judgment approving and ordering enforcement of a Settlement Agreement between Plaintiffs and Judith Goodman Phillips, Lana Weinbach, and the Jewish Center for the Aged (JCA), as co-Personal Representative of the Estate of Irvin Davis and as co-Trustee of Trust No. 1 under the Last Will and Testament of Irvin Davis, and Bank of America, N.A. as co-personal representative and co-Trustee under Trust No. 1 and 2 under the Last Will and Testament of Irvin Davis (collectively referred to as “Defendants”) regarding, among other things, the care and support of Ben Weinbach. On appeal, Plaintiffs argue that in failing to adhere to the specific terms, conditions, requirements and intent of the parties relating to the escrow fund provisions as set forth in the Settlement Agreement, the trial court erred in its judgment and misapplied the law. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).